 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is entered into by and between
Bristow Group Inc., a Delaware corporation f/k/a Offshore Logistics, Inc. (the
“Company”) and Perry L. Elders, an individual (the “Executive”), effective as of
the 16th day of February 2006 “Effective Date”). Except as otherwise provided
herein, capitalized terms used herein shall have the meaning specified in
Section 10.
     WHEREAS, the Company desires to employ the Executive and to enter into an
employment agreement embodying the terms of such employment and services; and
     WHEREAS, the Executive desires to accept such employment and service in the
position described on Exhibit A attached to this Agreement and incorporated
herein by reference (“Exhibit A”) and to enter into this Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive agree as follows:
     1. Employment, Duties and Acceptance.
     (a) Employment Period.
      (i) The Company hereby agrees to employ the Executive for a term
commencing on the Effective Date and expiring at the end of the day on the
second anniversary of the Effective Date (the “Initial Employment Period”).
      (ii) The Initial Employment Period shall be automatically further extended
at the end of the Initial Employment Period and on each anniversary thereafter
(each such date being a “Renewal Date”), so as to terminate one (1) year from
such Renewal Date, unless at least ninety (90) days prior to a Renewal Date
either Party gives a Notice of Non-Renewal to the other Party that the
Employment Period should not be further extended after the next Renewal Date, in
which event the end of the term of the Executive’s employment by the Company
shall be the Renewal Date next following such Notice of Non-Renewal. As used in
this Agreement, the “Employment Period” shall mean the period beginning on the
Effective Date and ending on the expiration of the term of the Executive’s
employment with the Company pursuant to this Section 1(a), subject to earlier
termination of the Executive’s employment with the Company pursuant to Section 3
hereof.
      (iii) Notwithstanding the foregoing provisions of this Section 1(a), if a
Change of Control Effective Date (as defined in Section 10(i) hereof) occurs
during the Employment Period, then the Employment Period shall extend to include
and shall terminate at the end of the Change of Control Period, subject to
earlier termination pursuant to Section 3 hereof, and the Employment Period
shall no longer be subject to extension on the Renewal Date.

1



--------------------------------------------------------------------------------



 



      (b) Position. From and after the Effective Date during the remainder of
the Employment Period, the Executive shall serve in the position shown on
Exhibit A. Executive shall also serve in those offices and directorships of
subsidiary corporations or entities of the Company to which the Executive may
from time to time be appointed or elected. During the Employment Period, the
Executive shall devote substantially all of the Executive’s business time,
energy and talents to the Company and its Affiliated Group. During the
Employment Period, it shall not be a violation of this Agreement for the
Executive, subject to the requirements of Section 5, to (A) serve on corporate,
civic or charitable boards or committees, provided that, written approval of the
Board is required for any corporate board, (B) deliver lectures or fulfill
speaking engagements and (C) manage personal investments, so long as such
activities do not interfere with the performance of the Executive’s
responsibilities to the Company or violate any Company policies. It is expressly
understood and permitted that the Executive performs financial, accounting and
advisory services for EPC International, Inc., a private corporation solely
owned by the Executive’s brother.
      (c) Location of Services. The Executive’s principal location of employment
shall be at the Company offices shown on Exhibit A; provided, that the Executive
will be required to travel frequently outside of the applicable principal
location of employment in connection with the performing the Executive’s duties
under this Agreement.
      (d) Duties. The Executive agrees that during the Employment Period, the
Executive shall perform the duties as shown on Exhibit A. During any Change of
Control Period, the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned to the Executive at any time during the 120-day
period immediately preceding the Change of Control Effective Date.
      (e) Acceptance of Employment by the Executive. The Executive hereby
accepts such employment and shall render the services and perform the duties
described above.
      2. Compensation and Benefits.
      (a) Base Salary. During the Employment Period, the Executive shall receive
an annualized base salary (“Annual Base Salary”) at the rate and Grade Level
shown on Exhibit A, payable semi-monthly or such other payroll period pursuant
to the Company’s normal payroll practices for its senior executives. The current
Annual Base Salary shall be reviewed at such time as the salaries of other
senior executives of the Company are reviewed generally; provided, that the
Executive’s reviews shall occur at least annually and may be increased and
decreased, but not decreased below the base level shown on Exhibit A, during the
Employment Period. All such reviews shall consider factors the Company deems
material; including, but not limited to: (i) market benchmarking; (ii) increases
in cost of living; (iii) Executive’s job performance; and (iv) overall Company
performance. During any Change of Control Period, the Annual Base Salary shall
be at least equal to 12 times the highest monthly base salary paid or payable,
including any base salary which has been earned but deferred, to the Executive
by the Company and the Affiliated Group in respect of the 12-month period
immediately preceding the month in which the Change of Control Effective Date
occurs. During any Change of Control Period, (x) Annual Base Salary shall not be
reduced, and (y) the term “Annual Base Salary” as utilized in

2



--------------------------------------------------------------------------------



 



      this Agreement shall refer to Annual Base Salary as determined pursuant to
the foregoing subpart (x).
      (b) Annual Bonus. For each fiscal year completed during the Employment
Period, the Executive shall be eligible to receive an annual cash bonus (“Annual
Bonus”) based upon performance targets that are established by the Committee,
provided that the Executive’s target Annual Bonus shall be as shown on Exhibit A
as a percentage of the Executive’s Annual Base Salary (the “Target Bonus”), and
the maximum Annual Bonus shall be as shown on Exhibit A as a percentage of the
Executive’s Annual Base Salary. If the beginning of the Employment Period does
not coincide with the beginning of the Company’s fiscal year, the Annual Bonus
will be pro-rated for the first fiscal year during the Employment Period. Annual
performance metrics will be set by the Committee based upon objective
performance criteria of the Company, such as earnings per share and return on
capital employed, as well as individual performance and, with respect to the
Company’s first fiscal year ending after the Effective Date, pursuant to the
provisions of the Annual Incentive Compensation Plan for such fiscal year.
During any Change of Control Period, the Executive shall be awarded, for each
fiscal year ending during the Change of Control Period, an Annual Bonus in cash
at least equal to the Recent Annual Bonus. Each such Annual Bonus shall be paid
no later than the end of the third month of the fiscal year next following the
fiscal year for which the Annual Bonus is awarded, unless the Executive shall
elect to defer the receipt of such Annual Bonus.
      (c) Stock Option Grant. The Company shall grant to the Executive stock
options pursuant to the Incentive Plan to purchase the number shares of the
Company’s common stock as shown on Exhibit A (the “Stock Options”). The Stock
Options shall have a per share exercise price equal to the closing price of a
share of common stock of the Company on the date of grant which shall be as soon
as reasonably practicable after approval of this Agreement by the Committee,
shall have a ten-year term, and shall vest in three annual installments on each
of the first three anniversaries of the Effective Date, with 33% of the Stock
Options vesting on each of first two anniversaries of the Effective Date, and
the remaining 34% vesting on the third anniversary of the Effective Date,
provided in each case that the Executive remains in the employ of the Company
through such date. Except as specifically provided herein, the terms and
conditions of the Stock Options shall be subject to the terms of the Incentive
Plan and the award agreement evidencing the grant. During the Employment Period,
the Executive may receive such additional Awards (as defined in the Incentive
Plan), if any, pursuant to the Incentive Plan as may be determined, from time to
time, by the Committee.
      (d) Performance Accelerated Restricted Stock Unit Grant. The Company shall
grant to the Executive pursuant to the Incentive Plan, the number Performance
Accelerated Restricted Stock Units as shown on Exhibit A (the “Restricted
Shares”). The Restricted Shares will vest five years from the first day of the
fiscal year which includes the Effective Date so long as Executive has been
continuously employed by the Company and the Company’s annualized total
shareholder return (as defined in the award agreement) is at least 3% during the
entire vesting period. Vesting of the Restricted Shares will be accelerated if
the Company’s annualized total shareholder returns during such vesting period
reach certain thresholds provided in the award agreement evidencing the grant of
the Restricted Shares (which thresholds shall be consistent with those provided
in awards to other senior executives of the Company) and under the circumstances
described in Section 3(e). Except as specifically provided herein, the terms and

3



--------------------------------------------------------------------------------



 



conditions of the Restricted Shares shall be subject to the terms of the
Incentive Plan and the award agreement evidencing the grant.
      (e) Deferred Compensation. As soon as reasonably practicable after
December 31 of each year during the Employment Period the Company will credit an
amount equal to the percentage shown on Exhibit A of the aggregate cash paid by
the Company to Executive as Annual Base Salary and Annual Bonus for the calendar
year ended December 31 (less Company contributions to qualified plans) into a
Company deferred compensation plan (the Offshore Logistics, Inc. Deferred
Compensation Plan Effective: January 1, 2004, as amended from time to time),
which will be subject to the vesting schedule set forth in such plan. In the
event that legislation implemented subsequent to the date of this Agreement
causes the deferrals contemplated hereby not to be respected for tax purposes,
such amounts shall be paid to the Executive in the year of accrual on
December 31st of each such year (conditioned on the Executive’s continued
employment on such date), on a fully taxable basis, and without adjustment for
tax impact.
      (f) Employee Benefits. During the Employment Period, the Executive
(subject to applicable law and regulation) shall be eligible for participation
in the Company health and medical, welfare, retirement (including the Offshore
Logistics, Inc. Employee Savings and Retirement Plan, as amended from time to
time), non-qualified deferred compensation, perquisite, fringe benefit, and
other benefit plans, practices, policies and programs, as may be in effect from
time to time, for executives of the Company generally; provided, that, except as
otherwise provided in this Agreement, the Executive shall not be eligible for
any Company severance benefit plans, practices, policies and programs. If the
Executive is a new employee of the Company, the Company agrees to reimburse the
Executive for all costs of coverage provided pursuant to COBRA for medical
insurance for Executive and the Executive’s immediate family for the period
beginning on the Effective Date and ending on the date Executive first becomes
eligible for coverage under the Company health and medical plan. In addition, as
soon as reasonably practicable after execution and delivery of this Agreement by
the Company and the Executive, subject to the Executive becoming eligible for
coverage under the Company health and medical plan, the Company shall provide to
the Executive and continue during the Employment Period a Company-paid portable,
term life insurance policy covering the Executive’s life in the amount of
$500,000 with death benefits payable to the Executive’s designated
beneficiaries. The Executive shall cooperate with the Company in applying for
such coverage, including submitting to a physical exam and providing all
relevant health and personal data. During any Change of Control Period, in no
event shall the benefits described in this Section 2(f) provide the Executive
with benefits that are less favorable, in the aggregate, than the most favorable
of such benefits in effect for the Executive at any time during the 120-day
period immediately preceding the Change of Control Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Change of Control Effective Date to other peer executives of the Company and the
Affiliated Group.
      (g) Expenses. During the Employment Period, the Executive shall be
eligible for prompt reimbursement for business expenses reasonably incurred by
the Executive in accordance with the policies of the Company as may be in effect
from time to time for Company executives generally, including (but not limited
to) club and professional dues and required continuing education and licensing
fees as shown on Exhibit A.

4



--------------------------------------------------------------------------------



 



      (h) Vacation. During the Employment Period, the Executive shall be
eligible for paid vacation at the rate of the number of weeks per year shown on
Exhibit A in accordance with the policies of the Company.
      (i) Company Automobile. During the Employment Period, the Company shall
provide the Executive with an automobile allowance as shown on Exhibit A to be
used by Executive to acquire, maintain and operate an automobile which Executive
may use for business purposes during the Employment Period.
      (j) Office and Support Staff. During any Change of Control Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistants, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and the Affiliated Group at any time during the
120-day period immediately preceding the Change of Control Effective Date or, if
more favorable to the Executive, as provided generally at any time thereafter
with respect to other peer executives of the Company and the Affiliated Group.
      3. Termination of Employment.
      (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may provide the Executive with written notice in accordance
with Section 9(b) of this Agreement of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the
30-day period after such receipt, the Executive shall not have returned to full
time performance of the Executive’s duties.
      (b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause.
      (c) Good Reason. The Executive’s employment may be terminated by the
Executive with or without Good Reason. The Executive’s employment may be
terminated by the Executive for Good Reason if (x) an event or circumstance set
forth in Section 10(aa) shall have occurred and the Executive provides the
Company with written notice thereof within 30 days after the Executive has
knowledge of the occurrence or existence of such event or circumstance, which
notice shall specifically identify the event or circumstance that the Executive
believes constitutes Good Reason, (y) the Company fails to correct the
circumstance or event so identified within 30 days after the receipt of such
notice, and (z) the Executive resigns within 90 days after the date of delivery
of the notice referred to in clause (x) above.
      (d) Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other Party hereto given in accordance with Section 9(b) of this Agreement.
The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or

5



--------------------------------------------------------------------------------



 



the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the rights
of the Executive or the Company hereunder.
      (e) Special Vesting Terms for Stock Option and Awards. All unvested Stock
Options and other Awards (including, without limitation, the Restricted Shares)
granted pursuant to this Agreement or the Incentive Plan will become fully
vested and unrestricted (i) in the event of the Company’s termination of the
Executive’s employment without Cause during the Employment Period, (ii) in the
event of the Executive’s resignation during the Employment Period for Good
Reason, (iii) upon termination of the Executive’s employment by the Company due
to the Executive’s death or Disability, or (iv) upon the occurrence of a Change
of Control. If the Executive’s employment is terminated prior to the Termination
Date, the period of exercise for the Executive’s vested Stock Options shall be
as follows:
      (i) Upon the Executive’s termination of employment by reason of the
Executive’s death or Disability, any Stock Options held by the Executive that
were exercisable immediately before the Date of Termination may be exercised at
any time until the earlier of (A) the second anniversary of the Date of
Termination and (B) the expiration date of the Stock Options.
      (ii) Upon the Executive’s termination of employment by the Company for
Cause, any Stock Options and Restricted Shares held by the Executive shall be
forfeited, effective as of the Date of Termination.
      (iii) Upon termination of the Executive’s employment for any reason other
than the Executive’s death or Disability or termination by the Company for
Cause, any Stock Options held by the Executive that were exercisable immediately
before the Date of Termination may be exercised at any time until the earlier of
(A) the 90th day following the Date of Termination and (B) the expiration date
of such Stock Options.
      (iv) Notwithstanding the foregoing provisions of this Section 3(e), if the
Executive dies after the Executive’s employment by the Company is terminated but
while any of the Stock Options remain exercisable as set forth above, such Stock
Options may be exercised at any time until the later of (A) the earlier of
(1) the first anniversary of the date of such death and (2) the expiration date
of such Stock Options and (B) the last date on which such Stock Options would
have been exercisable, absent this Section 3(e)(iv).
      (v) Notwithstanding the foregoing provisions of this Section 3(e), upon
the termination of the Executive’s employment with the Company for any reason,
other than termination for Cause by the Company, during the 24-month period
following any Change of Control Effective Date, any Stock Options held by the
Executive as of the Change of Control Effective Date that remain outstanding as
of the Date of Termination may thereafter be exercised, until the later of
(A) the last date on which such Stock Options would be exercisable in the
absence of this Section 3(e)(v) and (B) the earlier of (1) the third anniversary
of the Change of Control Effective Date and (2) the expiration date of such
Stock Options.

6



--------------------------------------------------------------------------------



 



      Notwithstanding anything in this Agreement to the contrary, express or
implied, except as provided in Section 4(a)(ii), the provisions of this
Agreement are in addition to and not in limitation of the Executive’s rights
under the Incentive Plan and any other plan, program, policy or practice
provided by the Company or any of the Affiliated Group and for which the
Executive may qualify.
      (f) Resignation from All Positions. Notwithstanding any other provision of
this Agreement, upon the termination of the Executive’s employment for any
reason, unless otherwise requested by the President and Chief Executive Officer
and accepted by the Executive, the Executive shall immediately resign as of the
Date of Termination from all positions that the Executive holds or has ever held
with the Company and any other member of the Affiliated Group (and with any
other entities with respect to which the Company has requested the Executive to
perform services and which has been accepted by the Executive), including,
without limitation, all boards of directors of any member of the Affiliated
Group. The Executive hereby agrees to execute any and all documentation to
effectuate such resignations upon request by the Company, but the Executive
shall be treated for all purposes as having so resigned upon termination of the
Executive’s employment, regardless of when or whether the Executive executes any
such documentation.
      4. Obligations upon Termination.
      (a) Good Reason; Other Than for Cause; Non-Renewal by Company; Expiration.
If, during the Employment Period, (1) the Company shall terminate the
Executive’s employment other than for Cause, death or Disability, (2) the
Executive shall terminate the Executive’s employment for Good Reason, (3) the
Executive’s employment terminates voluntarily or involuntarily by reason of the
Company providing to the Executive a Notice of Non-Renewal, or (4) the
Executive’s employment terminates voluntarily or involuntarily upon expiration
of the term of this Agreement at the end of a Change of Control Period unless
the Company provides the Executive with a Comparable Offer at least ninety
(90) days prior to the end of the Change of Control Period:
      (i) The Company shall pay to the Executive in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts:

  A.   the Accrued Amounts (as defined in Section 10(a) hereof); and     B.   an
amount equal to:

  (1)   in the event such termination occurs at any time other than a Change of
Control Period, the product of (x) two and (y) the sum of (i) the Executive’s
Annual Base Salary at the Date of Termination and (ii) the Target Bonus; or    
(2)   in the event such termination occurs during or at the end of a Change of
Control Period, the product of (x) three and (y) the sum of (i) the Executive’s
Annual Base Salary and (ii) the Highest Annual Bonus.

7



--------------------------------------------------------------------------------



 



      (ii) To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement (other than, in the
event the Executive’s termination occurs outside of a Change of Control Period,
any severance plan, program, policy or practice or contract or agreement) of the
Company and its Affiliated Group (such amounts and benefits, the “Other
Benefits”) in accordance with the terms and normal procedures of each such plan,
program, policy or practice, based on accrued benefits through the Date of
Termination.
      (iii) Until the earlier to occur of (A) the expiration of eighteen months
after the Date of Termination, (B) the date on which the Executive attains the
age of 65, (C) the date the Executive first becomes eligible to receive health
benefits under another employer-provided plan, from and after the Executive’s
Date of Termination, or (D) the death of the Executive, the Company shall, via
proper COBRA election by Executive, continue medical and dental benefits to the
Executive (and, if applicable, to the spouse and dependents of the Executive who
received such benefits under the Executive’s coverage immediately prior to the
Date of Termination) at least equal to those that would have been provided to
the Executive (and to any such dependent) in accordance with the plans,
programs, practices and policies of the Company had the Executive remained
actively employed, provided that Executive makes all required COBRA payments to
the Company, and the Company shall immediately reimburse Executive for each such
COBRA payment.
      (iv) As a condition to the Executive’s receipt of payments and benefits
described under Sections 4(a)(i), 4(a)(ii) and 4(a)(iii) in the event the
Executive’s termination occurs outside of a Change of Control Period, the
Executive must execute and deliver to the Company a full release of all claims
that the Executive may have (and such release must become irrevocable) against
the Company, its Affiliated Group, and all of their officers, employees,
directors, and agents, in a form mutually and reasonably agreeable to the
Parties hereunder; provided, however, that the Executive shall retain the
Executive’s indemnification and related rights as a former officer and director
under the Certificate of Incorporation and Bylaws of the Company and the
Executive’s rights under the Directors and Officers Insurance Policy(ies)
maintained by the Company from time to time.
      (b) Cause; Without Good Reason; Non-Renewal by Executive. If the
Executive’s employment shall be terminated for Cause during the Employment
Period, if the Executive shall resign without Good Reason during the Employment
Period, or if the Executive’s employment terminates by reason of the Executive
providing to the Company a Notice of Non-Renewal, this Agreement shall terminate
without further obligations to the Executive, other than the Company’s
obligation to pay or provide to the Executive an amount equal to the Accrued
Amounts and the Other Benefits. For purposes of this Section 4(b) only, the
Accrued Amounts shall not include the amount described in Section 10(a)(i)(2).
      (c) Death or Disability. If the Executive’s employment is terminated by
reason of the Executive’s death or Disability during the Employment Period, this
Agreement shall terminate

8



--------------------------------------------------------------------------------



 



without further obligations to the Executive’s legal representatives under this
Agreement, other than the Company’s obligation to pay or provide to Executive’s
estate, heirs or beneficiaries or to Executive, as the case may be: (i) the
Accrued Amounts; and (ii) the Other Benefits. With respect to the provision of
Other Benefits, in the event the Executive’s termination occurs during a Change
of Control Period, the term “Other Benefits” as utilized in this Section 4(c)
shall include, without limitation, and the Executive’s estate and/or
beneficiaries shall be entitled to receive, benefits at least equal to the most
favorable benefits provided by the Company and the Affiliated Group to the
estates and beneficiaries of peer executives of the Company and the Affiliated
Group under such plans, programs, practices and policies relating to death
benefits, if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Change of Control Effective Date or, if more favorable to the Executive’s estate
and/or the Executive’s beneficiaries, as in effect on the date of the
Executive’s death with respect to other peer executives of the Company and the
Affiliated Group and their beneficiaries.
      5. Covenants. The Executive recognizes that the Company’s willingness to
enter into this Agreement is based in material part on the Executive’s agreement
to the provisions of this Section 5, and that the Executive’s breach of the
provisions of this Section 5 could materially damage the Company.
      (a) Confidential Information. The Company will provide its confidential
and trade secret information to the Executive, and the Executive agrees to hold
in a fiduciary capacity for the benefit of the Company and the Affiliated Group,
all Confidential Information. The Executive shall not communicate, divulge or
disseminate Confidential Information at any time during or after the Executive’s
employment with the Company and the Affiliated Group, except with the prior
written consent of the Company, or as otherwise required by law or legal process
or governmental inquiry or as such disclosure or use may be required in the
course of the Executive performing the Executive’s duties and responsibilities
hereunder. Notwithstanding the foregoing provisions, if the Executive is
required to disclose any such confidential or proprietary information pursuant
to applicable law or governmental inquiry or a subpoena or court order, the
Executive shall promptly notify the Company in writing of any such requirement
so that the Company or the appropriate member of the Company and the Affiliated
Group may seek an appropriate protective order or other appropriate remedy. The
Executive shall reasonably cooperate with the Company and the Affiliated Group
to obtain such a protective order or other remedy. If such order or other remedy
is not obtained prior to the time the Executive is required to make the
disclosure, then unless the Company waives compliance with the provisions
hereof, the Executive shall disclose only that portion of the confidential or
proprietary information which the Executive is advised by counsel in writing
(either the Executive’s or the Company’s) that the Executive is legally required
to so disclose. Upon the Executive’s termination of employment with the Company
and the Affiliated Group for any reason, the Executive shall promptly return to
the Company all records, files, memoranda, correspondence, notebooks, notes,
reports, customer lists, drawings, plans, documents, and other documents and the
like relating to the business of the Company and the Affiliated Group or
containing any trade secrets relating to the Company and the Affiliated Group or
that the Executive uses, prepares or comes into contact with during the course
of the Executive’s employment with the Company and the Affiliated Group, and all
keys, credit cards and passes, and such materials shall remain the sole property
of the Company and/or the Affiliated Group, as applicable. The Executive agrees
to

9



--------------------------------------------------------------------------------



 



execute any standard form confidentiality agreements with the Company that the
Company generally enters into or may enter into in the future with its senior
executives. The Executive agrees to represent in writing to the Company upon
termination of employment that the Executive has complied with the foregoing
provisions of this Section 5(a).
      (b) Work Product and Inventions. The Company and/or its nominees or
assigns shall own all right, title and interest in and to the Developments,
whether or not patentable, reduced to practice or registrable under patent,
copyright, trademark or other intellectual property law anywhere in the world,
made, authored, discovered, reduced to practice, conceived, created, developed
or otherwise obtained by the Executive (alone or jointly with others) during the
Executive’s employment with the Company and the Affiliated Group, and arising
from or relating to such employment or the business of the Company or of other
member of the Affiliated Group (whether during business hours or otherwise, and
whether on the premises of using the facilities or materials of the Company or
of other members of the Affiliated Group or otherwise). The Executive shall
promptly and fully disclose to the Company and to no one else all Developments,
and hereby assigns to the Company without further compensation all right, title
and interest the Executive has or may have in any Developments, and all patents,
copyrights, or other intellectual property rights relating thereto, and agrees
that the Executive has not acquired and shall not acquire any rights during the
course of the Executive’s employment with the Affiliated Group or thereafter
with respect to any Developments.
      (c) Non-Solicitation of Affiliated Group Employees. The Executive shall
not, at any time during the Restricted Period, other than in the ordinary
exercise of the Executive’s duties as shown on Exhibit A, without the prior
written consent of the Company, directly or indirectly, solicit, recruit, or
employ (whether as an employee, officer, agent, consultant or independent
contractor) any person who is or was at any time during the previous 12 months,
an employee, representative, officer or director of the Company or any member of
the Affiliated Group. Further, during the Restricted Period, the Executive shall
not take any action that could reasonably be expected to have the effect of
directly encouraging or inducing any person to cease their relationship with the
Company or any member of the Affiliated Group for any reason. A general
employment advertisement by an entity of which the Executive is a part will not
constitute solicitation or recruitment.
      (d) Non-Competition. In consideration of the Company’s promise to provide
the Executive with the confidential and trade secret information of the Company,
the Executive agrees as follows:
      (i) Areas Other Than Louisiana. Except with respect to competition in the
State of Louisiana, or with respect to competition in or above the waters off
the State of Louisiana in the areas specified in subparagraph (B) of
Section 5(d)(ii) of this Agreement, during the Restricted Period, the Executive
shall not, either directly or indirectly, compete with the business of the
Company anywhere in the world where the Company or any member of the Affiliated
Group conducts business by (1) becoming an officer, agent, employee, partner or
director of any other corporation, partnership or other entity, or otherwise
render services to or assist or hold an interest (except as a less than
2-percent shareholder of a publicly traded corporation or as a less than
5-percent shareholder of a corporation that is not publicly traded) in any
Competitive Business, or

10



--------------------------------------------------------------------------------



 



(2) soliciting, servicing, or accepting the business of (A) any active customer
of the Company or any member of the Affiliated Group, or (B) any person or
entity who is or was at any time during the previous twelve months a customer of
the Company or any member of the Affiliated Group, provided that such business
is competitive with any significant business of the Company or any member of the
Affiliated Group.
      (ii) Louisiana. With respect to competition in the State of Louisiana, or
with respect to competition in or above the waters specified in subparagraph
(B) of this Section 5(d)(ii).

  A.   Executive, during the Restricted Period, agrees to refrain from carrying
on or engaging in a business similar to the business of the Company or any
member of the Affiliated Group, or from soliciting customers of the business of
the Company or any member of the Affiliated Group, within the Parishes of
Lafayette, Vermillion, Cameron, Iberia, St. Mary, Plaquemines, Terrebonne,
Lafourche, St. Bernard, Orleans, Calcasieu and Jefferson in the State of
Louisiana, so long as the Company or any member of the Affiliated Group carries
on a like business therein during the Restricted Period, and     B.   Executive,
during the Restricted Period, agrees to refrain from carrying on or engaging in
a business similar to the business of the Company or any member of the
Affiliated Group or from soliciting customers of the business of the Company or
any member of the Affiliated Group in or above the waters of the Gulf of Mexico
adjacent to the Parishes of Lafayette, Vermillion, Cameron, Iberia, St. Mary,
Plaquemines, Terrebonne, Lafourche, St. Bernard, Orleans, Calcasieu and
Jefferson in the State of Louisiana, so long as the Company or any member of the
Affiliated Group carries on a like business therein during the Restricted
Period.     C.   All non-capitalized terms in subparagraphs (A) and (B) of this
Section 5(d)(ii) are intended to and shall have the same meanings that those
terms (to the extent they appear therein) have in La. R.S. 23:921.C. Subject to
and only to the extent not inconsistent with the foregoing sentence, the Parties
understand the following phases to have the following meanings:

  (1)   The phrase “carrying on or engaging in a business similar to the
business of the Company or any member of the Affiliated Group” includes
engaging, as principal, agent, trustee, or through the agency of any
corporation, partnership, association or agent or agency, in any business that
conducts an offshore oil and gas helicopter service business in competition with
the Company or any member of the Affiliated Group or being the owner (except as
a less than 2-percent shareholder of a publicly traded corporation or as a less
than 5-percent shareholder of a corporation that is not publicly traded) of any
interest in any corporation or other entity,

11



--------------------------------------------------------------------------------



 



    or an officer, director, or employee of any corporation or other entity
(other than the Company or any member of the Affiliated Group), or a member or
employee or any partnership, or an owner or employee of any other business that
conducts an offshore oil and gas helicopter service business in competition with
the Company or any member of the Affiliated Group. Moreover, the term also
includes (i) directly or indirectly inducing any current customers of the
Company or any member of the Affiliated Group to patronize any offshore oil and
gas helicopter service business in competition with the Company or any member of
the Affiliated Group; (ii) canvassing, soliciting, or accepting any offshore oil
and gas helicopter service business of the type conducted by the Company or any
member of the Affiliated Group; (iii) directly or indirectly requesting or
advising any current customers of the Company or any member of the Affiliated
Group to withdraw, curtail or cancel such customer’s offshore oil and gas
helicopter service business with the Company or any member of the Affiliated
Group; or (iv) directly or indirectly disclosing to any other person, firm,
corporation or entity, the names and addresses of any of the current customers
of the Company or any member of the Affiliated Group. In addition, the term
includes, directly or indirectly, through any person, firm, association,
corporation or other entity with which Executive is now or may hereafter become
associated, causing or inducing any present employee of the Company or any of
its subsidiaries to leave the employ of the Company or any of its subsidiaries
to accept employment with the Executive or with such person, firm association,
corporation, or other entity.           (2)   The phrase “a similar business to
the business of the Company or any member of the Affiliated Group” means an
offshore oil and gas helicopter service business.     (3)   The phrase “carries
on a like business” includes, without limitation, actions taken by or through a
wholly-owned subsidiary or other affiliated corporation or entity.

  D.   Notwithstanding any other provision of this Agreement, Section 5(d)(ii)
of this Agreement shall not apply with respect to any geographic area outside of
the geographic territory expressly set forth in this Section 5(d)(ii).

      (e) Assistance. The Executive agrees that during and after the Executive’s
employment by the Company, upon request by the Company, the Executive will
assist the Company and the Affiliated Group in the defense of any claims, or
potential claims that may be made or threatened to be made against the Company
and/or any member of the Affiliated Group in any Proceeding, and will assist the
Company and the Affiliated Group in the prosecution of any claims that may be
made by the Company and/or any member of the Affiliated Group in any

12



--------------------------------------------------------------------------------



 



Proceeding, to the extent that such claims may relate to the Executive’s
employment or the period of the Executive’s employment by the Company. The
Executive agrees, unless precluded by law, to promptly inform the Company if the
Executive is asked to participate (or otherwise become involved) in any
Proceeding involving such claims or potential claims. The Executive also agrees,
unless precluded by law, to promptly inform the Company if the Executive is
asked to assist in any investigation (whether governmental or otherwise) of the
Company and/or any member of the Affiliated Group (or their actions), regardless
of whether a lawsuit has then been filed against the Company and/or any member
of the Affiliated Group with respect to such investigation. The Executive agrees
to fully and completely cooperate with any investigations conducted by or on
behalf of the Company and for any member of the Affiliated Group from time to
time. The Company agrees to reimburse the Executive for all of the Executive’s
reasonable out-of-pocket expenses associated with such assistance, including
travel expenses and any attorneys’ fees, and shall pay a reasonable per diem fee
for the Executive’s service. In addition, the Executive agrees to provide such
services as are reasonably requested by the Company to assist any successor to
the Executive in the transition of duties and responsibilities to such
successor. Any services or assistance contemplated in this Section 5(e) shall be
at mutually agreed to and convenient times.
      (f) Remedies. The Executive acknowledges and agrees that the terms of this
Section 5: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Company in, inter alia, near permanent customer relationships and confidential
information. The Executive further acknowledges and agrees that (x) the
Executive’s breach of the provisions of this Section 5 will cause the Company
irreparable harm, which cannot be adequately compensated by money damages, and
(y) if the Company elects to prevent the Executive from breaching such
provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company’s eventual success on the merits. The
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, the Company shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, in addition
to, and not in lieu of, such other remedies as may be available to the Company
for such breach, including the recovery of money damages. If any of the
provisions of this Section 5 are determined to be wholly or partially
unenforceable, the Executive hereby agrees that this Agreement or any provision
hereof may be reformed so that it is enforceable to the maximum extent permitted
by law. If any of the provisions of this Section 5 are determined to be wholly
or partially unenforceable in any jurisdiction, such determination shall not be
a bar to or in any way diminish the Company’s right to enforce any such covenant
in any other jurisdiction.
      6. Non-Exclusivity of Rights. Except as provided in Section 4(a)(ii),
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of the Affiliated Group and for which the Executive may qualify,
nor, subject to Section 9(g), shall anything herein limit or otherwise affect
such rights as the Executive may have under any contract or agreement with the
Company or any of the Affiliated Group. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
the Affiliated Group at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

13



--------------------------------------------------------------------------------



 



      7. No Duty to Mitigate. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and except as specifically provided in Section 4(a)(iii), such amounts shall not
be reduced whether or not the Executive obtains other employment.
      8. Assignment; Successors.
      (a) No Assignment. This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.
      (b) Successors. The Company shall cause any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all or a substantial portion of its business and/or assets to
assume expressly and agree to perform this Agreement immediately upon such
succession in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.
      9. Miscellaneous.
      (a) Governing Law; Captions; Amendments. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws. The Parties hereto irrevocably
agree to submit to the jurisdiction and venue of the courts of the State of
Delaware in any Delaware Proceeding. In the event of a Delaware Proceeding, the
Company shall pay all of the Executive’s reasonable travel expenses incurred by
him for the Executive’s travel between the Executive’s principal residence
and/or principal place of business at such time and Delaware in connection with
such Delaware Proceeding. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
Parties hereto or their respective successors and legal representatives.
      (b) Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other Party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

      If to the Executive:
        At the address most recently on file for the Executive at the Company at
the time of such notice.

14



--------------------------------------------------------------------------------



 



      If to the Company:
        Bristow Group Inc.
2000 W. Sam Houston Parkway South, Suite 1700
Houston, Texas 77042
Attention: President and Chief Executive Officer

        With a Copy to:
        Gardere Wynne Sewell LLP
1000 Louisiana, Suite 3400
Houston, Texas 77002-5011
Attention: N. L. Stevens III

or to such other address as either Party shall have furnished to the other Party
in writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
      (c) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
      (d) Withholding. Notwithstanding any other provision of this Agreement,
the Company may withhold from any amounts payable or benefits provided under
this Agreement any Federal, state, local and foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.
      (e) No Waiver. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.
      (f) Press Release. The Parties agree that the Company may issue a press
release and may otherwise publicly disclose the Executive’s employment with the
Company.
      (g) Director’s and Officer’s Insurance. The Company shall provide the
Executive with Director’s and Officer’s insurance coverage, including
indemnification, on terms no less favorable than the terms of the coverage
provided to similarly situated current and former directors and officers of the
Company. In the event that the validity of this Agreement is challenged (other
than by the Executive or the Executive’s representatives), the Executive’s
reasonable expenses incurred therewith shall be reimbursed by the Company.
      (h) Representations and Understandings. The Executive hereby represents
and warrants to the Company that the Executive is not party to any contract,
understanding, agreement or policy, whether or not written, with the Executive’s
current employer (or any other previous employer) or otherwise, that would be
breached by the Executive’s entering into, or performing services under, this
Agreement, and that the Executive is fully able to assume the

15



--------------------------------------------------------------------------------



 



duties and responsibilities set forth in this Agreement without restrictions of
any kind. The Executive further represents that the Executive has disclosed to
the Company in writing all material threatened, pending, or actual claims that
are unresolved and still outstanding as of the Effective Date, in each case,
against the Executive of which the Executive is aware, if any, as a result of
the Executive’s employment with the Executive’s current employer (or any other
previous employer) or the Executive’s membership on any boards of directors.
      (i) Entire Agreement; Conflicts. This Agreement and the other agreements
referred to herein, constitute the entire agreement between the Parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understanding, both written and oral. In the event of direct conflict
between the provisions of this Agreement and any Company policies or practices,
the provisions of this Agreement shall control.
      (j) Counterparts. This Agreement may be executed by facsimile and in
multiple counterparts, each of which shall constitute an original and all of
which shall constitute one and the same document.
      (k) Section 280G Limitation on Payments.
      (i) In the event that all or any portion of the benefits provided under
this Agreement, either alone or together with other payments and benefits that
the Executive receives or is then entitled to receive from the Company or any
member of the Affiliated Group, would constitute a “parachute payment” within
the meaning of Section 280G of the Code, the Company shall reduce such payments
and benefits provided to the Executive under this Agreement to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code; but only if, by reason of such reduction, the net
after-tax benefit to the Executive shall exceed the net after-tax benefit if
such reduction were not made. “Net after-tax benefit” for these purposes shall
mean (A) the total amount payable to the Executive under this Agreement (and all
other payments and benefits which the Executive receives or is then entitled to
receive from the Company or any member of the Affiliated Group) that would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
less (B) the amount of federal income taxes payable with respect to the
foregoing calculated at the Executive’s applicable marginal income tax rate for
each year in which the foregoing shall be paid to the Executive (based upon the
rate in effect for such year as set forth in the Code at the time of the payment
under this Agreement), less (C) the amount of excise taxes imposed with respect
to the payments and benefits described in (A) above by Section 4999 of the Code.
The amount of any reduction made under this Section 9(k) in the payment to which
the Executive is entitled under this Agreement is hereinafter referred to as the
“Relinquished Amount.”
      (ii) All determinations required to be made under this Section 9(k),
including whether and when a Relinquished Amount shall be imposed and the amount
of such Relinquished Amount, shall be made by the Company’s independent auditing
firm used immediately prior to the Change of Control (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive. The Company shall provide any and all information, records and
documents relating to Executive’s

16



--------------------------------------------------------------------------------



 



compensation and benefits paid or payable by the Company as may be reasonably
requested by the Accounting Firm in connection with its determination of the
Relinquished Amount. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Executive shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company.
      (iii) Notwithstanding anything herein to the contrary, expressed or
implied, the Company’s obligations to the Executive pursuant to this Section
9(k) shall be limited to providing to the Executive payments and benefits in
accordance with the determinations of the Accounting Firm. The Company shall not
be liable for any inaccuracies in the determination of the Relinquished Amount
by such Accounting Firm.
      (l) Section 409A Compliance. The Parties acknowledge that Section 409A of
the Code was enacted pursuant to the American Jobs Creation Act of 2004,
generally effective with respect to amounts deferred after January 1, 2005, and
only limited guidance has been issued by the Internal Revenue Service with
respect to the application of Code Section 409A to certain arrangements, such as
this Agreement. The Internal Revenue Service has indicated that it will provide
further guidance regarding interpretation and application of Section 409A of the
Code during 2005. The Parties acknowledge that the full effect of Section 409A
of the Code on potential payments pursuant to this Agreement cannot be
determined at the time that the Parties are entering into this Agreement. The
Parties agree to work together in good faith in an effort to comply with Section
409A of the Code based on further guidance issued by the Internal Revenue
Service from time to time, provided that the Company shall not be required to
assume any increased economic burden.
      10. Definitions. As used in this Agreement, the following terms shall have
the respective meanings assigned to them below:
      (a) “Accrued Amounts” shall mean:
      (i) in the event termination of the Executive’s employment occurs at any
time other than a Change of Control Period, the sum of (1) the Executive’s
Annual Base Salary through the Date of Termination, to the extent not
theretofore paid, (2) the product of (x) the Target Bonus and (y) a fraction
(which, for purposes of clarity, shall equal less than 1), the numerator of
which is the number of days in the then-current fiscal year through the Date of
Termination, and the denominator of which is 365, (3) the Executive’s business
expenses that are reimbursable pursuant to this Agreement but have not been
reimbursed by the Company as of the Date of Termination, (4) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued but unused vacation allowances for the year in
which the Date of Termination occurs, and (5) any Annual Bonus earned prior to
the Termination Date but unpaid; or

17



--------------------------------------------------------------------------------



 



      (ii) in the event termination of the Executive’s employment occurs during
a Change of Control Period, the sum of (1) the Executive’s Annual Base Salary
through the Date of Termination to the extent not theretofore paid, (2) the
product of (x) the higher of (I) the Recent Annual Bonus and (II) the Annual
Bonus paid or payable, including any bonus or portion thereof which has been
earned but deferred (and annualized for any fiscal year consisting of less than
twelve full months or during which the Executive was employed for less than
twelve full months or during which the Executive was employed for less than
twelve full months), for the most recently completed fiscal year during the
Employment Period, if any (such higher amount being referred to as the “Highest
Annual Bonus”) and (y) a fraction, the numerator of which is the number of days
in the current fiscal year through the Date of Termination, and the denominator
of which is 365, (3) the Executive’s business expenses that are reimbursable
pursuant to this Agreement but have not been reimbursed by the Company as of the
Date of Termination, (4) any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and any accrued
vacation pay, in each case to the extent not therefore paid, and (5) any Annual
Bonus earned prior to the Termination Date but unpaid.
      (b) “Affiliated Group” shall mean any entity controlled by, controlling or
under common control with the Company.
      (c) “Agreement” is defined in the Preamble to this Agreement.
      (d) “Annual Base Salary” is defined in Section 2(a).
      (e) “Annual Bonus” is defined in Section 2(b).
      (f) “Board” shall mean the Board of Directors of the Company.
      (g) “Cause” shall mean:
      (i) the Executive’s willful failure to substantially perform the
Executive’s duties under this Agreement, or the Executive’s willful failure to
perform specific directives of the President and Chief Executive Officer of the
Company, which directives are consistent with the scope and nature of the
Executive’s duties as set forth in Section 1(d) hereof, other than any such
failure resulting from incapacity due to physical or mental illness, which
failure has continued for a period of at least 30 days following delivery to the
Executive of a written demand for substantial performance specifying the manner
in which the Executive has failed hereunder; or
      (ii) the Executive’s commission of malfeasance, fraud, or dishonesty, or
the Executive’s willful and material violation of Company policies; or
      (iii) the Executive’s indictment or formal charge for, and subsequent
conviction of, or plea of guilty or nolo contendere to, a felony, or a
misdemeanor involving moral turpitude; or
      (iv) the Executive’s material breach of Section 5 of this Agreement.

18



--------------------------------------------------------------------------------



 



A termination of employment of the Executive shall not be deemed to be for
“Cause” unless and until there shall have been delivered to the Executive a copy
of a resolution duly adopted by the affirmative vote of not less than a majority
of the entire membership of the Board at a meeting of the Board called and held
for such purpose, finding that, in the good faith opinion of the Board, the
Executive is guilty of the conduct described in one or more of the clauses in
Section 10(g) above, and specifying the particulars thereof.
      (h) “Change of Control” shall mean:
      (i) the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of either (x) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (y) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of subsection (iii) of this Section 10(h)(i); or
      (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
      (iii) consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50.1%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding

19



--------------------------------------------------------------------------------



 



Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly 35% or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
      (iv) approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
      (i) “Change of Control Effective Date” shall mean the first date during
the Employment Period on which a Change of Control occurs. Anything in this
Agreement to the contrary notwithstanding, if a Change of Control occurs and if
the Executive’s employment with the Company is terminated prior to the date on
which the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (1) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(2) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Change of Control Effective Date”
shall mean the date immediately prior to the date of such termination of
employment.
      (j) “Change of Control Period” shall mean the greater of (i) the period
commencing on the Change of Control Effective Date and ending on the Termination
Date in effect on the Change of Control Effective Date, and (ii) the period
commencing on the Change of Control Effective Date and ending on the second
anniversary of the Change of Control Effective Date.
      (k) “Code” shall mean the Internal Revenue Code of 1986, as amended.
      (l) “Committee” shall mean the Compensation Committee of the Company.
      (m) “Company” shall mean Bristow Group Inc., a Delaware corporation, and
any successor to its business and/or assets that assumes and agrees to perform
this Agreement by operation of law, or otherwise.
      (n) “Comparable Offer” shall mean a binding offer of employment by the
Company to the Executive on terms substantially the same as the terms of this
Agreement, or on terms more beneficial to the Executive, including, without
limitation, terms and provisions regarding (i) the Executive’s position, title,
duties, authority, and responsibilities, (ii) base salary, annual bonus,
options, restricted shares, severance payments and other compensation provided
to the Executive, and (iii) health and medical, welfare, retirement, deferred
compensation, perquisite, fringe benefit and other benefit plans in which the
Executive will be eligible for participation.
      (o) “Competitive Business” shall mean any person or entity (including any
joint venture, partnership, firm, corporation, or limited liability company)
that engages in any

20



--------------------------------------------------------------------------------



 



principal or significant business of the Company or any member of the Affiliated
Group as of the Date of Termination (or any material or significant business
being actively pursued as of the Date of Termination that the Company or any
member of the Affiliated Group enters into during the Restricted Period).
      (p) “Confidential Information” shall mean any and all secret or
confidential information, knowledge or data relating to the Company and the
Affiliated Group and their businesses (including, without limitation, any
proprietary and not publicly available information concerning any processes,
methods, trade secrets, research or secret data, costs, names of users or
purchasers of their respective products or services, business methods, operating
procedures or programs or methods of promotion and sale) that the Executive
obtains during the Executive’s employment by the Company and the Affiliated
Group that is not public knowledge.
      (q) “Date of Termination” means (i) if the Executive’s employment is
terminated by the Company for Cause or by the Executive for Good Reason, the
date of receipt of the Notice of Termination or any later date specified therein
within 30 days of such notice, as the case may be; (ii) if the Executive’s
employment is terminated by the Company, other than for Cause or Disability, the
date on which the Company notifies the Executive of such termination; (iii) if
the Executive voluntarily resigns without Good Reason, the date on which the
Executive notifies the Company of such termination; (iv) if the Executive’s
employment is terminated by reason of death, the date of death of the Executive;
(v) if the Executive’s employment is terminated by the Company due to
Disability, the Disability Effective Date; or (vi) if the Executive’s employment
is terminated by the Executive or the Company as a result of a Notice of
Non-Renewal, the end of the applicable Employment Period.
      (r) “Delaware Proceeding” shall mean any action or proceeding brought
under, with respect to or in connection with this Agreement in the courts of
Delaware.
      (s) “Developments” shall mean any and all inventions, ideas, trade
secrets, technology, devices, discoveries, improvements, processes,
developments, designs, know how, show-how, data, computer programs, algorithms,
formulae, works of authorship, works modifications, trademarks, trade names,
documentation, techniques, designs, methods, trade secrets, technical
specifications, technical data, concepts, expressions, patents, patent rights,
copyrights, moral rights, and all other intellectual property rights or other
developments whatsoever.
      (t) “Disability” shall mean the inability of the Executive to perform the
Executive’s duties with the Company on a full-time basis for 150 consecutive
days during the Employment Period as a result of incapacity due to mental or
physical illness, which is determined to be total and permanent by a licensed
physician selected by the Company or its insurers and reasonably acceptable to
the Executive or the Executive’s legal representative. If the Parties cannot
agree on a licensed physician, each Party shall select a licensed physician and
the two physicians shall select a third who shall be the approved licensed
physician for these purposes.
      (u) “Disability Effective Date” is defined in Section 3(a).
      (v) “Effective Date” is defined in the Preamble to this Agreement.

21



--------------------------------------------------------------------------------



 



      (w) “Employment Period” is defined in Section 1(a)(ii).
      (x) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
      (y) “Executive” is defined in the Preamble to this Agreement.
      (z) “Extended Employment Period” is defined in Section 1(a)(ii).
      (aa) “Good Reason” shall mean, in the absence of the Executive’s consent,
(i) a material failure by the Company to comply with any of the material
provisions regarding the Executive’s position and duties set forth in Section 1
hereof or the Executive’s compensation and benefits set forth in Section 2
hereof, other than an isolated, insubstantial or inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive, (ii) the relocation of the
Executive’s job to a location more than fifty (50) miles from the location shown
on Exhibit A that creates an unreasonable and material burden on the Executive
or the Executive’s spouse and children (if any), or (iii) any action or inaction
by any member of the Board, the Chief Executive Officer or the President, in
connection with the business of the Company, which (A) causes the Executive to
be named as a party in a Proceeding for which the Company does not provide
Director’s and Officer’s Insurance coverage for the Executive pursuant to
Section 9(g) or indemnification of the Executive pursuant to the Certificate of
Incorporation and Bylaws of the Company, or (B) requires or could reasonably be
expected to require the Executive to commit in connection with the discharge of
the Executive’s duties to the Company (1) malfeasance, fraud, or dishonesty, or
(2) a willful and material violation of Company policies or U.S. laws and
regulations (including SEC rules and regulations) or accounting and auditing
rules and regulations generally known as U.S. generally accepted accounting
principles and U.S. generally accepted auditing standards, or (3) any conduct
that could reasonably be expected to result in an indictment or formal charge
under the laws of the United States or any political subdivision thereof for a
felony or a misdemeanor involving moral turpitude.
      (bb) “Highest Annual Bonus” is defined in Section 10(a)(ii).
      (cc) “Incentive Plan” shall mean the Company’s 2004 Stock Incentive Plan
and any successor plan, as each may be amended.
      (dd) “Initial Employment Period” is defined in Section 1(a)(i). (ee)
“Notice of Non-Renewal” is defined in Section 1(a)(ii).
      (ff) “Notice of Termination” shall mean a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty days after the giving
of such notice).
      (gg) “Other Benefits” is defined in Section 4(a)(ii) and Section 4(c).

22



--------------------------------------------------------------------------------



 



      (hh) “Party” shall mean the Company and the Executive, individually, and
“Parties” shall mean the Company and the Executive collectively.
      (ii) “Proceeding” shall mean any action, suit or proceeding, whether
civil, criminal, administrative, investigative or otherwise.
      (jj) “Recent Annual Bonus” shall mean the Executive’s highest Annual Bonus
for the last three fiscal years prior to the Change of Control Effective Date
(annualized in the event that the Executive is not employed by the Company for
the whole of such fiscal year).
      (kk) “Renewal Date” is defined in Section 1(a)(ii).
      (ll) “Restricted Period” shall mean the period from the Effective Date
through the date eighteen (18) months following the Date of Termination;
provided, however, that there shall be no Restricted Period in the event that
the termination of the Executive’s employment occurs during a Change of Control
Period.
      (mm) “Restricted Shares” is defined in Section 2(d).
      (nn) “Stock Options” is defined in Section 2(c).
      (oo) “Target Bonus” is defined in Section 2(b).
      (pp) “Termination Date” shall mean the second anniversary of the Effective
Date, or such later date to which the Employment Period of this Agreement is
extended in accordance with the terms of Section 1(a).
     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, the Company has caused this Agreement to be executed in its name and on its
behalf, as of the Effective Date.

            “EXECUTIVE”
      /s/ Perry L. Elders       Perry L. Elders      Executive Vice President
and Chief Financial Officer     

            “COMPANY”


BRISTOW GROUP INC.
      /s/ William E. Chiles       William E. Chiles      President and Chief
Executive Officer     

                                   

23



--------------------------------------------------------------------------------



 



EXHIBIT A
TERM SHEET
Perry L. Elders
Position: Executive Vice President and Chief Financial Officer
Compensation Package

     
Employer and Location:
  Bristow Group Inc. located at 2000 West Sam Houston Parkway, Suite 1700,
Houston, Texas 77042 (the “Company”)
 
   
Annual Base Salary:
  $350,000.00 per year
 
   
Effective Date and Term:
  February 16, 2006 to February 16, 2008, automatically renewing for consecutive
one year terms unless Executive or the Company give written notice, at least
90 days prior to the anniversary of your employment, that employment will not be
renewed.
 
   
Bonus Percentage:
  Participation in the Incentive Compensation Plan including cash bonuses and
stock options and grants in accordance with Executive Salary Grade 14. Current
annual incentive compensation at this grade is a target bonus of 75% of Annual
Base Salary with a maximum of 150% of Annual Base Salary.
 
   
Equity Grants:
  Initial grant of 10,000 Stock Options and 10,000 Restricted Shares as an
incoming member of senior management, and continuing participation in the
Company’s annual stock option plans for the Company’s senior management. The
granted Stock Options and Restricted Shares will vest periodically in accordance
with Company polices. Participation in annual stock option grants is subject to
approval of the Compensation Committee of the Board of Directors.
 
   
401(k) Plan and Matching:
  Standard 3% match + an additional 3% of Annual Base Salary at the end of each
calendar year based on continued employment.
 
   
Deferred Compensation Plan:
  This plan will “top up” all 401K contributions made to 15%. Additionally the
Executive can elect to defer a portion of his Annual Base Salary or Annual Bonus
by contribution into this plan. All investments are self directed by the
employee via Vanguard Investment Group.

24



--------------------------------------------------------------------------------



 



     
Health & Benefit Plans:
  Standard health & benefits packages for health insurance, STD, LTD, life and
options to “buy up” coverage relative to LTD and life. Additionally the
Executive will participate in the Bristow Group Inc. management life insurance
plan that will provide an additional $500,000 of term life coverage; paid for by
the Company (this insurance will be portable). Four weeks of annual vacation is
allowed.
 
   
Company Vehicle Allowance:
  Car allowance of $1,500.00 per month, which will be reassessed periodically.
 
   
Club Dues:
  Reimbursement of professional dues, required continuing education and
licensing fees. Reimbursement for monthly dues for a recreational club of the
Executive’s choice limited to $300 per month.
 
   
Employment Agreement:
  Upon acceptance of this offer of employment, the Company will provide a formal
Employment Agreement, which incorporates the terms of this letter, for
Executive’s review and execution. The Company will reimburse Executive’s
reasonable legal fees for review of the Employment Agreement, up to $5,000.

Duties
As the Executive Vice President and Chief Financial Officer of the Company,
under the direction of the President & CEO, you will be responsible for the
following:

•   Management and supervision of the Finance, Accounting, Budgeting & Planning,
Tax, Investor Relations, Risk Management, Internal Audit, and Treasury functions
of the Company.

•   Formulating short and long term goals and developing, implementing, and
executing strategies to achieve Company objectives.

•   Participating as a key member of the senior management team and as the Chief
Executive Officer’s senior advisor in setting and executing on strategies to
meet Company objectives while managing the Company’s exposure to risk.

•   Establishing and maintaining a relationship of trust and credibility with
members of the senior management team, the Board of Directors, outside auditors
and legal counsel.

•   Insuring that the Company’s policies and business processes meet the
corporate governance and internal control requirements established by the senior
management team, the Board of Directors and relevant laws and are followed
throughout the Company and its affiliates, including but not limited to:
(i) designing and implementing effective disclosure controls and procedures
necessary to insure accurate financial reporting; (ii) conducting periodic

25



--------------------------------------------------------------------------------



 



    reviews and evaluations of the effectiveness of the Company’s disclosure
controls and procedures; (iii) using reasonable efforts to timely and accurately
report the results of Company operations and related matters to the Securities &
Exchange Commission, the New York Stock Exchange, and other regulatory agencies;
(iv) interfacing with the senior management team and other Company personnel,
the Board of Directors, Audit Committee, outside auditors and legal counsel on
the effectiveness of the Company’s disclosure controls and procedures and
related matters; and (v) acting as a certifying officer for the Company’s
financial reporting under the Securities and Exchange Act of 1934 and other
regulatory agencies.

•   Interfacing, as the Company’s primary representative, with the
financial/investment community using reasonable efforts to ensure that the
Company’s image and true valuation is portrayed and understood.

•   Use reasonable efforts to manage and protect the Company’s capital and
liquid assets and use reasonable efforts to insure the availability of adequate
capital at all times.

•   Developing and maintaining a sound organization plan utilizing a team
approach to management and delegating responsibilities and authorities, as
required, ensuring they are defined and understood.

•   Establishing criteria to measure operations and regularly and systematically
appraising and evaluating the Company’s performance results against the
Company’s established objectives.

26